  Case 17-33802       Doc 45    Filed 10/14/20 Entered 10/14/20 13:49:44             Desc Main
                                   Document Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                       )               BK No.:     17-33802
Yvonne S Thigpen                             )
                                             )               Chapter: 13
                                             )
                                                             Honorable Jack Schmetterer
                                             )
                                             )
               Debtor(s)                     )

           ORDER ON MOTION TO OBTAIN/INCUR DEBT & SHROTEN NOTICE

        THIS CAUSE COMING ON TO BE HEARD on the Motion of the Debtor the Court having
jurisdiction of the parties and the subject matter and being duly advised in the premises, due Notice
having been given to the parties entitled thereto,

  IT IS HEREBY ORDERED:

   1. The Debtor is permitted to incur and obtain a small SBA business loan in the amount of $10,000
with the terms of a 30 year repayment, an interest rate of 3.75% and payments to begin 1-year post
disbursement of the loan.

  2. Notice is shortened.




                                                          Enter:


                                                                   Honorable Jack B. Schmetterer
Dated: October 14, 2020                                            United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
